Citation Nr: 1747293	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  09-38 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected degenerative disc disease (DDD) of the lumbar spine. 

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected DDD of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to August 1970 which included service in the Republic of Vietnam from July 1969 to August 1970. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs Regional (VA) regional office (RO) in Milwaukee, Wisconsin.

The Veteran was scheduled for a videoconference hearing at the RO in August 2014, but he failed to report and offered no explanation for this failure.  His hearing request is deemed withdrawn.  38 C.F.R. Â§ 20.704(d) (2016).

In November 2016, the Board most recently remanded the above issues for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September2017, the Board wrote to the Veteran and his representative and notified them that the appeal would be remanded unless either party waived AOJ review of the additional evidence that had been added to the claims file.  See 38 C.F.R. § 20.1304(c) (2016).  The Board's September2017 correspondence also notified the Veteran and his representative that they had 45 days to reply.  To date, neither the Veteran nor his representative has replied to the Board's waiver request letter.  Therefore, the Board finds that a remand for the AOJ review of this evidence is required.  See 38 C.F.R. § 19.31 (2016).  

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file any outstanding records of the Veteran's treatment. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with in-service and post-service right knee and left knee problems and any relationship between these conditions and his service-connected disabilities.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted, furnish the Veteran and his representative supplemental statement of the case (SSOC).  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

